 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    ASHLEY LUTHER MURRAY PRICE,                        No. 2:17-cv-0772-MCE-EFB P
12                       Plaintiff,
13           v.                                          ORDER
14    RON BARNES, Warden, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 18, 2018, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27   ///

28   ///
                                                         1
 1         1.     The findings and recommendations filed October 18, 2018, (ECF No. 22) are
 2   ADOPTED in full;
 3         2.     Plaintiff’s claims against defendants Woodyard, Palmer, Taber, Keeton, and
 4   Wendlandt are DISMISSED without prejudice; and
 5         3.     This case shall proceed on Plaintiff’s remaining claims.
 6         IT IS SO ORDERED.
 7   Dated: January 2, 2019
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                    2
